Citation Nr: 1724767	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-31 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable initial disability rating for limited extension of the right knee.

2.  Entitlement to a disability rating in excess of 10 percent for right knee chondromalacia.

3.  Entitlement to a disability rating in excess of 10 percent for left knee chondromalacia.

4.  Entitlement to a disability rating in excess of 10 percent for right shoulder bursitis with osteoarthritis prior to July 24, 2015, and in excess of 20 percent thereafter.

5.  Entitlement to a disability rating in excess of 20 percent for left shoulder bursitis with osteoarthritis.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2015, the Board issued a decision that granted a higher 20 percent disability rating for left shoulder bursitis with osteoarthritis, but otherwise, denied the issues on appeal.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Notably, the portion of the Board's decision that granted the higher 20 percent disability rating for the Veteran's left shoulder disability was excluded from the appeal.

In November 2016, counsel for the Veteran and the VA Secretary (the parties) filed a Joint Motion for Remand, wherein they argued that the Board relied erroneously upon incomplete objective medical findings expressed in VA examinations conducted in May 2009 and July 2015.  The parties petitioned that the Court vacate the November 2015 Board decision and remand the issues remaining on appeal to the Board so that a new medical opinion concerning the Veteran's knees and shoulders could be obtained.  The Court granted the parties' motion.  The matter now returns to the Board in the foregoing appellate posture.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In their Joint Motion for Remand, the parties argued that a May 2009 VA examination of the Veteran's knees is insufficient because the VA examiner noted pain during demonstrated range of motion, however, failed to make a finding as to the degree of range of motion loss due to pain during use.  Also, the parties noted, the examiner noted weakness in the Veteran's knees but failed to express whether such weakness was manifested by additional loss of motion or other function.

Concerning July 2015 VA examinations conducted of the Veteran's knees and shoulders, the parties argued those examinations are insufficient because the VA examiner again did not make an initial finding as to the extent of the range of motion lost due to observed pain during use.  The parties noted also that the examiner expressed that repetitive motion of the knees and shoulders did result in additional functional loss, but did not describe what that additional functional loss was.  In that regard, the parties note, the examiner simply reported the same ranges of motion that were observed during initial testing.  Third, the parties observed that the examiner also noted that the Veteran had significant limitation of functional ability in his knees and shoulders during flare-ups, but again, did not describe what that functional loss was.

Based on the foregoing deficiencies, the parties argued that the Board erred in relying on the findings from those examinations in denying the Veteran's claims.  They assert that the Veteran should be afforded new VA examinations of his knees and shoulders in order to assess completely the degree of the Veteran's symptomatology and any associated functional loss or impairment.  The Board is compelled to remand this matter so that the Veteran may be arranged to undergo those examinations.  38 C.F.R. § 3.359 (c)(4); Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of a joint motion for remand).

Prior to arranging those examinations, the Veteran should be asked to identify any private or VA treatment providers who have rendered treatment for his knees and shoulders since July 2015.  VA must then also make efforts to obtain the records for any additional treatment that is identified by the Veteran.  38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be asked whether he has additional evidence pertaining to his bilateral knee and bilateral shoulder disabilities, and if so, he should be provided assistance in obtaining it.  Relevant VA treatment records dated from July 2015 through the present should be associated with the record.  If such records are not available, the record should be documented in that regard.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the foregoing development has been completed to the extent possible, arrange for the Veteran to undergo a VA examination of his knees and shoulders to determine the current symptoms and impairment associated with his service-connected disabilities.  The Veteran's claim file should be made available to the examiner prior to the examination, and the examiner must review the entire claim file in conjunction with the examination.

The examiner should conduct all necessary tests and studies, to include active and passive range of motion tests and radiological studies.  To the extent possible, the examiner should provide specific findings of the extent of active and passive knee and shoulder motion before and after repetitive motion and the degree of function and motion in the joints during weight-bearing and non-weight-bearing.  If pain is present during motion, the examiner should report the point at which such pain begins (expressed in degrees).  The examiner should also give specific findings with respect to the existence and extent (or frequency, if applicable) of symptoms attributable to the Veteran's disabilities, the severity of any flare-ups, and the degree of any impairment experienced during flare-ups.  The examiner should also comment upon the extent of any functional impairment resulting from the Veteran's disabilities.

If the examiner is unable to provide any of the requested findings or opinions without resorting to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical principles.  The examiner's findings, conclusions, and supporting rationale should be expressed in a report.

3.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




